Citation Nr: 1127288	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-12 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an increased evaluation for bilateral pes planus, currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.  

This appeal arises from May 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board of Veterans' Appeals (Board) in a June 2009 decision granted service connection for plantar warts of the right foot, and denied service connection for residuals of right wrist surgery.  The issue of service connection for arthritis of the feet was reopened and remanded for further development.  The issues of an increased rating for bilateral pes planus and TDIU were also remanded for further development.   

The development ordered has been completed to the extent possible.  The Veteran submitted copies of his records from the Office of Personnel Management.  His records were forwarded to VA by the Social Security Administration.  A VA examination was conducted in November 2010 to determine the severity of his bilateral pes planus.  Stegall v. West, 11  Vet. App. 268 (1998).  

A January 2011 rating decision granted service connection for degenerative joint disease of the right and left foot.  The Veteran has not indicated disagreement with either the rating or effective dates assigned for those disorders.  That has resulted in there being no case or controversy as to those issues.  Therefore, they are moot.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus produces painful calluses without evidence of any malalignment of the Achilles or severe spasm with manipulation of the feet.  

2.  The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation consistent with his education and employment experience.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 50 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5279-5284 (2010)

2.  The criteria for a total rating based on individual unemployability (TDIU) due to service-connected disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The notification requirements were satisfied by February 2006 and November 2006 letters.  Regarding the duty to assist, the records identified by the Veteran have been obtained.  No other relevant evidence has been identified by the Veteran.  The Veteran has been afforded VA examinations and a medical opinion as to his employability was obtained.  The Veteran also was afforded a hearing before the undersigned Veterans Law Judge.  

No further notice to the Veteran or assistance with his claims is necessary.  


INCREASED RATING

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Schedule for Rating Disabilities provides a 50 percent rating for acquired flatfoot when there is pronounced marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by use of orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  A fifty percent rating is the maximum schedular rating provided for disabilities of the feet.  See 38 C.F.R. § 4.71, Diagnostic Codes 5276-5284 (2010).  Nevertheless the Veteran has continued his appeal for a higher disability rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  A higher rating may only be assigned on an extraschedular basis.  

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2010).  

The Board does not have the authority to assign an extraschedular rating in the first instance, however, if the record shows consideration of such a rating may be warranted, the matter is referred to appropriate VA officials for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, requires a comparison between the level of severity and symptomatology of the claimant's service connected disability with the criteria found in the rating schedule for that disability.

The Veteran was examined in November 2010 to determine the current severity of his bilateral pes planus.  Numerous calluses were noted on both feet.  The Veteran was wearing walking type shoes which were padded.  He was not using corrective shoes.  His calluses were tender to palpation but there was no tenderness elsewhere.  The Achilles was not malaligned.  There was no pain with manipulation of his feet.  The Veteran complained of painful calluses.  The Veteran has consistently reported his pes planus limits his ability to stand or walk for prolonged periods.  

The Veteran has not identified any symptoms of his bilateral pes planus that are not contemplated by the rating schedule.  His primary symptom is pain related to his calluses.  The rating criteria specifically address tenderness and pain.  In fact the Veteran's pes planus has not resulted in all of the symptoms listed commensurate with a 50 percent rating.  There is no marked displacement of the Achilles or tenderness with manipulation.  

The symptoms exhibited by the Veteran are not unusual or exceptional and are of the type and severity caused by bilateral pes planus.  Clearly, the rating criteria provided are not inadequate.  Referral for consideration of an extraschedular rating for bilateral pes planus is not warranted.  


TDIU

The Veteran's September 2006 application for TDIU indicates he last worked in October 2005.  He was employed with the U.S. Mint.  The Veteran indicated he had completed four years of high school and had additional training in residential electrical work.  He contends his service-connected bilateral foot deformity prevents him from securing or following a substantial gainful occupation.  

Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2010).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a)(2010).

The Veteran's service connected disabilities include bilateral pes planus, rated as 50 percent disabling; degenerative joint disease of the right foot, rated as 10 percent disabling; degenerative joint disease of the left foot, rated as 10 percent; and plantar warts, rated as noncompensably disabling.  In combination, and with consideration of the bilateral factor, his service connected disabilities are rated as 70 percent disabling.  

The Veteran's service connected disabilities meet the schedular threshold for TDIU.  He has at least one disability rated more than 40 percent disabling and in combination his service-connected disabilities are rated as 70 percent disabling.  

The Veteran also has been found to be disabled by the Office of Personnel Management and the Social Security Administration (SSA).  In Martin v. Brown, 4 Vet. App. 136, 140 (1993) the Court instructed the Board that although the SSA's decisions with regard to unemployability are not controlling for purposes of VA adjudications, the SSA's decision is "pertinent" to a determination of appellant's ability to engage in substantially gainful employment.  See also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

It is indisputable that the Veteran is no longer able to work.  However, review of the evidence indicates he was awarded Social Security Disability due to a combination of impairments which included non-service connected disabilities.  His non-service connected disabilities include spinal stenosis, carpal tunnel syndrome, hypertension and diabetes.  

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability non-service-connected disabilities may not be considered.  38 C.F.R. § 3.341(a) (2010); Hersey v. Derwinski, 2 Vet. App 91 (1992).  

The question raised in this case is whether the Veteran's service connected disabilities, which effect only his feet, render him unemployable.  For the Veteran to prevail, the evidence must show that the severity of his service connected disabilities alone render him unable to sustain or retain substantial gainful employment.  

Significantly, in describing his limitations, the Veteran stated he was unable to do repetitive motion and unable to lift over 5 pounds with his right hand.  He could not stand for very long.  He had spine and neck discomfort.  

At his last job the Veteran was placed on light duty prior to his retirement.  An Employee Disposition Form from the Dispensary of the U.S. Mint reveals he was placed on light duty due to his spinal stenosis.  Use of his hands in power grasping, repetitive motion, prolonged grasping, and pushing and pulling were prohibited by his spinal stenosis.  That is consistent with a November 2005 letter from his private physician which stated his spinal stenosis limited his ability to lift and rendered him unable to raise his arm above his shoulder.  

A February 2006 Vocational Evaluation Report noted the Veteran was unable to work due to pain in his feet with prolonged standing and walking, numbness in his hands and feet and right shoulder, as well as back discomfort.  He had carpal tunnel release surgery on his right hand.  The Veteran had difficulty handling materials due to increased numbness and pain.  Some tasks requiring manual dexterity were eliminated.  Testing revealed his reading and verbal skills were below average.  He did however demonstrate the ability to perform some clerical tasks successfully.  The conclusion was the Veteran demonstrated the ability to perform basic clerical skills, but would encounter difficulty sustaining the activity due to his carpal tunnel syndrome.  

A January 2003 letter to the Veteran from the VA Vocational Rehabilitation Employment (VRE) Service informed him he did not qualify for VRE services.  After reviewing his medical and employment history they had concluded there was no evidence his service-connected disability contributed to any serious employment handicap.  

The Board requested a VA examination of the Veteran's feet and an opinion as to whether his service-connected disabilities caused him to be unemployable.  A VA examiner in November 2010 concluded the Veteran would be able to perform a sedentary job.  

The evidence demonstrates the Veteran's service-connected disabilities limit his ability to walk or stand for prolonged periods.  It is his non-service connected disabilities which make clerical employment difficult for him to sustain.  The Veteran has the requisite education and experience to perform a sedentary job, but for his spinal stenosis and carpal tunnel syndrome which limit his use of his upper extremities.  

The Veteran's service connected disabilities which are limited to foot disorders do not render him unable to perform sedentary work.  A total disability rating based on individual unemployability due to service-connected disability is not warranted.  


ORDER

An increased rating for bilateral pes planus is denied.  

A total disability rating based on individual unemployability due to service-connected disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


